Case: 18-30463      Document: 00514760183         Page: 1    Date Filed: 12/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 18-30463                           FILED
                                  Summary Calendar                 December 13, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
MARTY J. HEBERT,

                                                 Plaintiff-Appellant

v.

STATE OF LOUISIANA,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:17-CV-1620


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Marty J. Hebert, Louisiana prisoner # 368170, is serving a life sentence,
which was imposed following his jury trial conviction of second degree murder.
He appeals the district court’s dismissal, for failure to state a claim on which
relief may be granted, of his request for a writ of mandamus. Hebert, who
contends that the doctor who conducted an autopsy of the decedent gave false
and misleading testimony, requested that the district court order the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30463      Document: 00514760183     Page: 2   Date Filed: 12/13/2018


                                  No. 18-30463

Louisiana trial court to provide him a copy of the transcript of the doctor’s
grand jury testimony.
      We review de novo the dismissal of an action for failure to state a claim.
See Emps.’ Ret. Sys. v. Whole Foods Mkt., Inc., 905 F.3d 892, 899 (5th Cir.
2018). A district court should dismiss a case for failure to state a claim where
the plaintiff has failed to plead “enough facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). We
accept “all well-pleaded facts as true, viewing them in the light most favorable
to the plaintiff.” Gines v. D.R. Horton, Inc., 699 F.3d 812, 816 (5th Cir. 2012)
(internal quotation marks and citation omitted).
      Hebert contends that the doctor changed his autopsy findings to fit the
prosecution’s theory of the case, violating his right to a fair trial, and that his
indictment was secured based on the doctor’s false and misleading grand jury
testimony.   Noting that he needs the grand jury transcript to attack his
conviction, Hebert argues that the state trial court improperly denied his
transcript request. He contends that the state court’s refusal to order that he
be provided a copy of the grand jury transcript violates his constitutional
rights, and he maintains that such a constitutional violation can be corrected
via federal mandamus relief.
      “[A] federal court lacks the general power to issue writs of mandamus to
direct state courts and their judicial officers in the performance of their duties
where mandamus is the only relief sought.”          Moye v. Clerk, DeKalb Cty.
Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973).           The district court
therefore lacked the authority to compel the state court to provide the relief
that Hebert requested. See id. Therefore, the district court did not err in
dismissing the action for failure to state a claim. See Bell Atl. Corp., 544 U.S.
at 570.
      AFFIRMED.

                                        2